Title: From George Washington to Robert Hanson Harrison, 18 November 1781
From: Washington, George
To: Harrison, Robert Hanson


                  
                     Dear Sir,
                     Mount Vernon 18th Novr 1781
                  
                  A few days previous to my leaving the Camp before York I was favoured with your letter of the  Ulto—Thinking I should see you on my return, I postponed acknowledging the receipt of it till now that I despair of that pleasure being on the eve of my departure for Philadelphia without making any stay on the Road except one day at Annapolis if the Govr should be there.
                  I desired Doctr Draper who came to this place with me on Tuesday last and proposed being at Portobacco next day, to let you know I should stay a few days at home and should be glad to see you—he possibly did not go there, or you might be attending the Courts.
                  I thank you for your kind Congratulations on the Capitulation of Cornwallis.  It is an interesting event and may be productive of much good if properly improved, but if it should be the means of relaxation and sink us into supiness & security it had better not have happened—Great Britian for sometime past, has been encouraged by the impolicy of our conduct to continue the War, & should there be an interference of European Politicks in her favour, peace may be further removed from us than we expect, while one thing we are sure of and that is, that the only certain way to obtain Peace is to be prepared for War.  Policy, Interest, Oeconomy, all unite to stimulate the States to fill their Continental Battalions, & provide the means of Supporting them.  I hope the present favourable moment for doing it will not be neglected.
                  Mr Custis’ death has given much distress in this family.  I congratulate you on your late change and am Dr Sir  Yr Most Obedt & Affecte Servt
                  
                     Go: Washington
                     
                  
               